Citation Nr: 1337910	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  07-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to increases in the "staged" ratings assigned for migraine headaches (currently 0 percent prior to August 27, 2010, and 30 percent from that date).  



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 









INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to October 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for migraine headaches rated 0 percent, effective October 9, 2005.  In March 2010 and May 2011 this matter was remanded for additional development.  A November 2011 decision review officer (DRO) decision increased the rating to 30 percent, effective August 27, 2010.  In April 2013, the case was again remanded for additional development.

[This appeal was processed using the electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.]

A claim of service connection for posttraumatic stress disorder was received in October 2013.  Such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 27, 2010, the Veteran's migraine headaches are not shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months, or by symptoms approximating such level of severity.

2.  From August 27, 2010, the Veteran's migraine headaches are not shown to have been manifested by frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Increases in the "staged" ratings assigned for migraine headaches (0 percent prior to August 27, 2010, and 30 percent from that date) are not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; while an April 2009 supplemental SOC (SSOC) readjudicated the matter after the appellant responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  She has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent private and VA treatment records have been secured.  In the April 2013 Board remand, the Veteran was asked to identify all providers of additional private treatment she has received for her migraine headaches since 2010.  She did not respond and such evidence cannot be obtained without her cooperation (by providing identifying information and authorization for release of records).  She was also asked to provide documentation of the days she missed work due to her migraine headaches; again, she did not respond, and such development could not proceed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).

The RO arranged for a VA examination in August 2006 to determine the Veteran's eligibility for service connection.  Following that  examination, she asserted that her symptoms have worsened.  Accordingly, the RO arranged for VA examinations to assess the severity of her migraine headaches in August 2010, May 2013, and August 2013.  She did not report for any of the examinations (and did not give cause).  (She has been advised of her obligation to report for scheduled VA examination -by letter in May 2013.)  Additionally, the SSOC issued in September 2013 included the provisions of 38 C.F.R. § 3.655, which specify that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  Hence, the Veteran's claim must be rated based on the evidence of record.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.   38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the Veteran's migraine headaches are currently rated 0 percent prior to August 27, 2010 and 30 percent disabling from that date.

Migraine headaches are rated under Diagnostic Code 8100.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is to be assigned.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a.

On August 2006 VA examination, the Veteran reported onset of migraine headaches in 1999.  She complained of a sloping headache accompanied by nausea and blurred vision that was aggravated by bright light and loud noise.  She reported the headaches occurred once a month and was given migraine medication.  She reported that she lost five to six days in a year from work due to the severity of the headaches.  Migraine headaches were diagnosed.  

In her December 2006 notice of disagreement, the Veteran stated that her migraine headaches occurred once every two months, lasted for two to three days for a few hours at a time.  Additionally she stated that when experiencing a migraine she was sensitive to light and noise, had blurry vision and severe throbbing.  In a February 2008 statement, the Veteran reported throbbing migraines once to twice a month that lasted for three days, which caused her to miss work and avoid physical activities.  

Private treatment records show a past medical history of migraine headaches beginning in October 2007.   On October 2007 evaluation, the Veteran reported migraine headaches monthly for at least one year, with photophobia, phonophobia, and some vomiting.  In January and November 2008 it was noted that she still had migraine headaches (frequency not noted).  In January 2009 it was noted that her headaches had improved with treatment.  A May 2009 treatment record notes there were no headaches.  A September 2009 treatment record notes the Veteran had a headache on the prior day and took Tylenol.  A February 2010 record shows the Veteran sought treatment for a throbbing headache.  

Time and attendance sheets from April 11, 2010 to June 5, 2010 show the Veteran used forty-seven hours of sick leave.  Handwritten notations next to the days leave was used (apparently by the Veteran) state "migraines".  

In June 2010 correspondence, the Veteran stated that she experienced migraines at least twice a month, lasting from one to four days.  She further stated that to treat her migraines she sleeps or rests because the medication prescribed was not working and she could not afford her co-pay to see her doctor.  

In August 2010, the Veteran failed to report for a scheduled VA examination.  

On August 27, 2010, the Veteran reported to her private physician that she experienced migraine headaches once to twice per month, lasting anywhere from a few hours to four days.  She was referred to neurology.  

On October 2010 neurology consultation, the Veteran reported headaches began in her early twenties and occurred on an episodic basis about two days out of every month.  She reported the headaches could be disabling when they occurred and interfered with her work productivity.  Pain was described as throbbing mainly over the temporal and periorbital regions with nausea and vomiting on occasion.  Photophobia and phonophobia were reported.  She reported that head movement worsened the pain.  Episodic migraines were diagnosed.  Medication was prescribed pending treatment for hypertension.  

In March 2011, the Veteran's supervisor submitted a statement detailing the Veteran's migraine occurrences.  Her supervisor reported she missed work at least one to two days per migraine episode, with one to two episodes occurring per month.  Additional co-workers submitted statements that they have witnessed the Veteran experience a migraine while at work.  

On May 2012 initial patient examination for the establishment of care at the San Diego VA medical center, it was noted the Veteran had a past medical history of migraines.  It was also noted that her migraine headaches were infrequent and she treated them as they occurred.  At the time of examination, the Veteran reported no current concerns related to her migraine headaches.   

A May 2013 VA treatment record notes the Veteran takes Excedrin for migraine headaches; frequency of headaches was not reported.  The examiner suspected elevated blood pressure contributed to this.  

As noted the Veteran failed to appear for VA examinations scheduled in May and August 2013.  

Prior to August 27, 2010, the Veteran's headaches were not shown to be manifested by characteristic prostrating attacks occurring once in two months over the last several months.  In fact, prostrating attacks were not shown at all.  While treatment records from October 2007 to February 2010 show a history of treatment for migraine headaches, only one headache (in October 2007) involved photophobia, phonophobia, and some vomiting.  Treatment records do not show migraine headaches occurred once every two months; treatment records from this time show improvement in the Veteran's migraines.  

The Board notes that the Veteran reported that she experienced migraine headaches twice a month.  Although she is competent to testify as to lay observable symptoms she experiences (i.e., pain/headache), the Board must further address whether her lay statements are credible.  While the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render her lay statements incredible, the absence of such evidence is for consideration in assessing her credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In assessing the credibility of the Veteran's statements, the Board finds the treatment records contradict the frequency at which the Veteran stated she experienced migraine headaches.  Specifically, the treatment records indicate the Veteran showed improvement during this period of time.  Hence, the Board finds the lay statements of the Veteran lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Additionally, although the Veteran alleges she missed forty-seven hours of work between April 11, 2010 to June 5, 2010, when asked to provide corroborating proof of the reasons she missed work, she did not do so (the Board notes the supervisor's statement was not received until March 2011, and did not identify the dates the Veteran missed work due to her migraines).  The Veteran's handwritten annotations cannot be accepted credible proof regarding the reasons for her absences-given that they are self-serving, and that she has declined to cooperate with development for corroboration.  See Pond, 12 Vet. App. 341.  

Accordingly, prior to August 27, 2010, there was no credible evidence that the Veteran was averaging one prostrating migraine attack every two months.  Consequently, a compensable rating for migraine headaches was not warranted prior to August 27, 2010.  

A 30 percent rating has been assigned based on the August 27, 2010 treatment record which notes the Veteran experienced migraine headaches once to twice per month, lasting anywhere from a few hours to four days.  

At no time since August 27, 2010 are the Veteran's headaches shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (the criteria for the next higher, 50 percent, rating).  In fact there are no records of treatment for migraine headaches since August 2010 (other than where such were noted as past medical history).  Notably, in May 2012, the Veteran reported that her migraine headaches were infrequent and that she had no current concerns related to her migraine headaches.  Since August 2010, the record is void of evidence that the Veteran's migraine headaches are symptomatic.  Accordingly, the Board finds that a schedular rating in excess of 30 percent is clearly not warranted for any period of time since August 27, 2010.

The Board has considered whether referral for of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to migraine headaches not encompassed by the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, although the Veteran initially contended that her migraine headaches inhibited her ability to work, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to her migraine headaches.  Notably, recent (2013) mental health treatment records show the Veteran is employed and continues to work.  As such, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




ORDER

The appeal seeking increases in the "staged" ratings (0 percent prior to August 27, 2010, and 30 percent from that date) assigned for migraine headaches is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


